Citation Nr: 1101067	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  06-04 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for residuals of a low 
back injury.  


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that new and material evidence had not 
been submitted to reopen the Veteran's claim of service 
connection for a low back injury.  

In January 2007, the Veteran testified at a personal hearing 
before a decision review officer (DRO).  A copy of the transcript 
is of record.  

This case was previously before the Board in September 2008, at 
which time, the Board determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for residuals of a low back injury.  The 
Veteran appealed the Board's September 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
its October 2009 Joint Motion for Partial Remand, the Court 
indicated that the Board failed to honor the Veteran's request 
for a Board hearing.  As such, the case was remanded in June 2010 
so that a travel board hearing could be scheduled.  The Veteran 
was scheduled for a travel board hearing on November 19, 2010; 
however, he failed to report for the hearing.  The Board finds 
that there is no Board hearing request pending at this time.  
38 C.F.R. § 20.702(d) (2010).  Thus, the matter is now before the 
Board for consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The RO denied reopening the claim for service connection for 
a low back injury in an October 1998 decision.  The Veteran was 
notified of this decision and of his appeal rights.  He did not 
appeal the decision.  

3.  Since the October 1998 decision, which denied reopening the 
claim for service connection for a low back injury, evidence that 
relates to an unestablished fact necessary to substantiate the 
claim has not been presented or secured.  


CONCLUSION OF LAW

The October 1998 decision, which denied reopening the claim for 
service connection for a low back injury, is final, and evidence 
received since that decision is not new and material.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.156(a), 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the United States Court of Appeals 
for Veteran's claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2004 letter sent to the Veteran.  In the 
letter, the Veteran was informed that in order to substantiate a 
claim for service connection, the evidence needed to show he had 
a current disability, a disease or injury in service, and 
evidence of a nexus between the post-service disability and the 
disease or injury in service, which was usually shown by medical 
records or medical opinions.  
As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had a duty to 
obtain any records held by any federal agency.  It also informed 
him that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  The letter stated 
that he would need to give VA enough information about the 
records so that it could obtain them for him.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
the VCAA notice must include the bases for the denial in the 
prior decision and VA must respond with a notice letter that 
describes what evidence would be necessary to substantiate that 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  Id.  The 
question of what constitutes material evidence to reopen a claim 
for service connection depends on the basis on which the prior 
claim was denied.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996) (holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The Veteran has been apprised of the reason 
for the prior denial and of the information necessary to reopen 
his claim for service connection for residuals of a low back 
injury in the July 2004 VCAA letter.  

In addition to the foregoing analysis, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  
Since the claim is being denied, any such effective date 
questions are moot.  The Veteran has had ample opportunities to 
meaningfully participate in the adjudicative claims process.  Any 
error or deficiency in this regard is harmless, and not 
prejudicial.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA obtained the Veteran's service treatment records, VA 
outpatient treatment records dated January 1975 to June 2004, and 
records from the Social Security Administration (SSA). 

VA has not provided the Veteran with an examination in connection 
with his claim for service connection for residuals of a low back 
injury; however, the Board finds that VA was not under an 
obligation to have the Veteran examined for his claim.  The 
Veteran has not brought forth new and material evidence to reopen 
the claim.  38 C.F.R. § 3.159(c)(4)(iii) states that paragraph 
(c)(4) applies to a claim to reopen a finally adjudicated claim 
only if new and material evidence is presented or secured.  For 
these reasons, the Board finds that VA was not under an 
obligation to provide an examination in connection with his 
claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  Neither the Veteran nor his agent 
have identified any development that needs to be undertaken.  As 
noted above, following the Board's prior decision, the only 
procedural defect identified was the outstanding hearing request.  
The Veteran was afforded the opportunity to testify in November 
2010 but he failed to appear.  In an April 2010 statement, the 
Veteran indicated that he had no additional evidence to submit.  
The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  
A.  Applicable Rules and Regulations
New and Material

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board may 
not thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to this 
rule is described under 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a rating decision has been issued, 
absent the submission of new and material evidence, the claim 
cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. §§ 3.156, 20.1105; Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Additionally, when 
determining whether the Veteran has submitted new and material 
evidence to reopen a claim, consideration must be given to all 
the evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In Evans, the Court indicated 
that the newly presented evidence need not be probative of all 
the elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.  Id. at 284.  

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection for arthritis 
may be granted if manifest to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

B.  Analysis

The Board notes that the RO originally denied the Veteran's claim 
for service connection for a low back injury in September 1981 on 
the basis that there was no injury in service and no abnormality 
of the back was demonstrated during service.  The RO's 
determination in October 1998 was predicated on the fact that the 
Veteran failed to provide new and material evidence to 
substantiate his claim that his low back injury was incurred in 
or aggravated during his military service.  

At the time of the October 1998 decision, which denied reopening 
the claim for service connection for a low back injury, the 
evidence of record consisted of the Veteran's service treatment 
records, a copy of his DD Form 214, and a VA outpatient treatment 
record dated June 1998.  Upon separation from service, the 
Veteran reported a history of recurrent low back pain in November 
1967.  He indicated that he had pain with heavy lifting, but 
clinical evaluation of the spine was normal.  After discharge 
from service, the Veteran reported an injury in May 1966 on his 
initial claim for service connection for a low back disability in 
August 1981.  He further added that he had received treatment for 
his low back at his local VA outpatient treatment facility since 
November 1980.  A June 1998 VA medical note states that the 
Veteran was seen in the pain clinic in May 1998, with a history 
of worsening low back pain with radiation to the right leg.  It 
was noted that he dates his complaints to an accident he suffered 
back in 1968.  The VA staff neurologist stated that magnetic 
resonance imaging (MRI) testing showed a large L4-5 disc 
hernation with extrusion of this material migrating cephalad and 
impinging the right L4 and L5 roots.  He concluded that this was 
suggestive of disc pathology versus an atypical radiculopathy.  
As such, the RO determined that the Veteran failed to submit new 
and material evidence showing that his low back injury was 
incurred in or aggravated during his military service.  The 
Veteran was notified of the denial in an October 1998 letter, 
including his appeal rights, and he did not appeal the decision.  
Thus, it is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  

Based upon the evidence of record, the Board finds that the 
Veteran has not presented new and material evidence since the 
October 1998 decision.  Since the October 1998 decision, the 
evidence received into the record includes SSA records, VA 
outpatient treatment records from January 1975 to June 2004, the 
Veteran's personal statements, and testimony elicited from a 
January 2007 DRO hearing.  During a hospital stay at his local VA 
facility from January 1975 to February 1975 for unrelated 
complaints, the Veteran denied having any previous medical 
problems.  A physical examination on admission was normal.  VA 
outpatient treatment records disclose that the Veteran reported 
in August 1981 that he had injured his back in service.  In April 
1985, he complained of back pain for two days and denied any 
history of an injury.  In May 1998, the Veteran was evaluated for 
chronic low back pain.  He stated that he had experienced back 
pain since 1968 after suffering an on the job accident.  He 
explained that he turned his body rapidly to the left side and 
felt a pop in his back, which radiated down to his right thigh.  
The Veteran stated that he had been suffering from intermittent 
back difficulties, characterized by low back pain, radiating to 
the left side.  He asserted that the pain had significantly 
increased in severity over the previous year.  In June 1999, the 
Veteran was again hospitalized at his local VA facility.  He 
reported that his low back symptoms began in "1964[,]" and had 
worsened over the last few years.  Surgery was performed 
thereafter, and the Veteran was diagnosed with lumbar 
spondylosis.  When treated for unrelated complaints in June 2001, 
the Veteran asserted that he had not received proper treatment at 
VA for his back in 1969.  

During the DRO hearing in January 2007, the Veteran testified 
that while in jump school during service, he hit the ground so 
hard on one occasion, causing his back to crack.  He stated that 
he was rendered unconscious and when he awoke, he told the 
medical personnel that he had low back pain radiating to his 
right leg.  He further added that he was given several 
medications and informed that he probably had a pulled muscle.  
The Veteran contends that he has experienced back problems since 
his military service.  

While the evidence submitted in connection with his claim is new, 
in that it was not previously of record, it is not material, as 
it does not show that the Veteran's residuals of a low back 
injury are due to his claimed in-service jump accident.  Although 
the VA outpatient treatment records note treatment for residuals 
of a low back injury, the records do not specifically indicate 
that the current low back disability is due to service, namely 
the claimed in-service jumping accident.  The Board also points 
out that the RO requested the Veteran's VA treatment records 
since 1968.  However, the initial records received were from 
1975, and there is no indication that there are any earlier 
records.  As noted above, the Veteran denied having any previous 
medical problems at that time.  Similarly, when he sought 
treatment for back pain in 1985, he denied a history of a back 
injury.  It is also significant to observe that in May 1998, the 
Veteran described a job injury in 1968, which was shortly after 
his separation from service.  The fact remains that a low back 
disability was present at the time of the October 1998 
determination, and the evidence submitted in conjunction with the 
current claim merely confirms that such disability is present.  
The Court has held that additional evidence, which consists 
merely of records of post-service treatment that do not indicate 
that a condition is service connected, is not new and material.  
Cox v. Brown, 5 Vet. App. 95, 99 (1993).  The Board concludes 
that this information, while new, is not material because it does 
not relate to an unestablished fact necessary to substantiate the 
Veteran's claim.  

To the extent that the Veteran has offered several lay statements 
in an attempt to establish that his residuals of a low back 
injury are a result of his military service, the Board notes that 
such evidence essentially constitutes reiterations of the 
Veteran's assertions made in connection with the prior denial, 
and, thus, cannot be considered "new" within the meaning of 38 
C.F.R. § 3.156(a).  Specifically, the Board acknowledges that the 
Veteran is competent to testify to an event that occurred in 
service.  When he filed a claim for service connection for a back 
disability in July 1998, it was indicated that he had hurt his 
back jumping out of airplanes.  This is the same argument he has 
raised in conjunction with his current claim.  Thus, the written 
statements are not sufficient to reopen the claim because they 
contain contentions that are substantively identical to those 
made in connection with the prior denial.  Consequently, merely 
to reiterate these same allegations and arguments, when 
previously made, does not constitute new evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).

Additionally, with regard to the Veteran's appellate assertions, 
he is not a medical expert.  He is not qualified to express an 
opinion regarding medical causation, and any statements 
purporting to do so cannot constitute material evidence.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these reasons, 
the testimony during the January 2007 hearing, even if new, 
cannot serve as a predicate to reopen the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

For the reasons and bases set forth above, the Board finds that 
the evidence received in conjunction with the claim to reopen is 
not new and material, and does not serve to reopen the claim for 
service connection for residuals of a low back injury.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that 
the evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 
31 (1991).  


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for residuals of a low back injury is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


